BARHAM, J.,
is of the opinion the writ should be granted. Appellate jurisdiction under C.C.P. Art. 2162 does not and should not include that divesting of “jurisdiction of the trial court over all matters in the case” and the attaching of “that (jurisdiction) of the appellate court * * * on the timely filing of the appeal bond.” Failure to timely file the appeal bond should be simple error which when imputable to the appellant may be dismissed upon motion filed timely under C.C.P. Art. 2162. Jurisprudence to the contrary should be relaxed.